OFFICE   OF   THE   ATTORNEY     GENERAL   OF TEXAS
                           AUSTIN




                                        March 20, 1939

Hon. Tom A. Craven
coulty Auditor




            SeationS ai Artlele 59l2e, Revised Civil Sta-
tutes of Texas, reads as      r0ihm3:

         'khe Cemaiesionere*Court & eaoh county
     in the-Stateof Texas, at ite ilret regular
     meetin& in January of baoh calendar year,
     shall, by order mafleand entered Is the n&n-
     utea oi said oourt, determine whether preoinot
     oiiioers at auoh bounty (exoept publio weigher8
     and registrara of viteg.statistics)sliallbe
    Hon. Tom A. Craven, March 20, 1939, Page 2


         oompensatedon a salary basis as provided
         ror in this Aot, or whether they shall re-
        -oeive as their oompensation,suoh fees Of
         office as may be earned by them in the per-
         romanoe of the duties of their offioes,
         and at shall be the duty of the oounty clerk
         of eaoh oounty to fmward to the Comptroller
         or pllblioAooquute or the Stateof Texas on
         or beare the slat .Qo ei -Jmqary a oertl-
         iled cropye .%@a ~*r*rr.-~
                                           .




.




         funds as laajr
                      be trslleferredto      fund by
         the CommisaI'oners~Ceurt'of the oounty."
              On July 17, i9Se, this Department held in an
    opinion by Hon. Joe J. AL&g, Assistant Attorney General
    of Texas that the Oommiss1aners~*Court is without author-
    ity to plaoe on6 preoiaot offiaer upon a salary basis and
    leave other preoinct offleers upon a See basis. We
    quote rromthis opinion as3?3Xlewst
              "phi8 Department has repeatedly ruled
HOL   Tan A. Craven,March 20, 1999, Page 3


      that a Commissioners*Court is without
      authority to plaoe on8 preoinot orrioer
      upon a salary basis and leave other oifi-
      aers upon a fee baeis. The system must
      be uniiorm and they must plaoe all upon a
      salary basis or leave all upon a ree basic.*

       - a.You will
               .- note-that-Seoticu
                                - ...17a of
                                         - Artiole




          W$t&$erenee to que8tlonNi~ 2, you are
spsotmUy l%?fe&%d-toseotioil1Tb of Bfti~1l3s912e zioh        .
reads as f&l&s:
           =tb) In oountieawhere If .shaXlhave
      been d&erm&el th@ preolnot~~i-i~~re&all
      ~.oompsn8a~donauannual8aXaryba8i~1
      it 8hall be the duty of the Ces@ssionera*
      Court oi auohoeuntyto firthe s&laryallow-
      ed to auoh offioers. Eaoh of said offioers
      shall be paid in money an annual 8aXary.Q.1
      twe&ve (12) equal installmentsof not l&se
      then the total sum ear&d as oompensat&n- ,~i
      earned by him in his ottiolal oapaeity"ior
      the fLeaal year I935 and not more than the
      maximum amouut allowed euoh eirioer under
      laws existingAugust 24, 1935."
          Therefore, in answering your seaond question,
you are respectful.lyadvised that it is the opinion of
this Department that Section 17b of'Artiole 99120, Revised
Hon. Tom A. Craven, March 20, 1939, Fags 4


Civil Statutes of Texas alearly determine8the amount
of disoretion the Commissioners~Court has in setting
the amount or salaries to be paid prebimt orfiaars.
It is the further opinion or this Department that the
Commissioners*Court has no authority to set a preoinot
officer's salary at less than the total sum earned as
oompensationby him in his orrioial oapaoity for the
fleaalyear 1995 and that.the Commissioners*Court has.
no authority to 8et a preoinat offioer*e salary at
awe than the maximum amount alloved suoh offioar under
law8eii8tingAugust S4,19ss.